DETAILED ACTION
This Non-Final Office Action is in response to the originally filed claims and originally filed specification [January 25, 2019].
Claims 1-19 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 is directed towards “calculating in RAM a licensing fee for each participant based on the frequency in a frequency table and said royalty rate of each participant”. Examiner notes that RAM is not a processing unit within a computer structure and merely is provided to store data. Examiner cites references “Reading: Random Access Memory” (2020) and Anthony Heddings “HTG Explains: How Does a CPU Actually Work” (2020) that discuss that RAM is merely a memory structure and has no processing aspects that makes it capable beyond storing data. Examiner notes that in terms of compact prosecution the calculating step will be performed by a processor.  Appropriate correction is required.
Claim 9 is directed towards a dependency off of Claim 17. As Claim 9 is a first method claim set and Claim 17 is a later separate claimed method step and as such the dependency is inappropriate. In terms of 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 and 10-18 of prior U.S. Patent No. 10,223,724. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly or transformed into a practical application. 
Independent claims (1 and 10) are directed towards arranging digital signatures (interpreted as autographs in light of the originally filed specification) within a template, transferring the template to a printer, and converting the digital signature to a physical display on a garment. The claimed invention is describing a commonplace business practice of autograph collection and display between a celebrity/athlete and a customer/fan. This is further described in the later dependent claims where the system provides a royalty rate for the celebrity/athlete based on the signature selected. This is also described as the scope of the claimed invention within the originally filed specification [11-17]. The system is merely managing a licensing contract for an athlete/celebrity for providing a transactional autograph for a customer and printing that autograph on a shirt/garment. The claimed invention is a fundamental economic practice of royalty and licensing as well as describing a contract between a customer and athlete/celebrity. The contract and fundamental economic practice are 
The additional elements of the independent claims are considered as to whether they transform the abstract into a practical application. The additional elements of the abstract idea are “random access memory (RAM)”, “processor”, “array”, “graphical user interface (GUI)”, and “printer microprocessor”. The additional elements are described in the originally filed specification figures 6, 7, 12, 13, 16 and paragraphs [48-50 and 56-66]. The additional elements are merely describing generic technological elements that are performing the generic functions as ascribed (RAM for memory, printer for printing, GUI for presentation and receiving inputs).  The additional elements are merely applying the abstract idea to a generic technological environment. The additional elements are not transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h).
The additional elements of the independent claims are considered as to whether they are significantly more than the identified abstract idea. The additional elements of the abstract idea are “random access memory (RAM)”, “processor”, “array”, “graphical user interface (GUI)”, and “printer microprocessor”. The additional elements are described in the originally filed specification figures 6, 7, 12, 13, 16 and paragraphs [48-50 and 56-66]. The additional elements are merely describing generic technological elements that are performing the generic functions as ascribed (RAM for memory, 
Dependent claims 2-9 and 11-19 are directed towards further aspects of the identified abstract idea of the independent claim and do not describe additional elements beyond those considered in the independent claims. 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application therefore claims 1-19 are rejected under 35 USC 101 for claiming non-eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld et al [2013/0138967], hereafter Auld, in view of Ganz et al [2010/0162137], hereafter Ganz.
Regarding claim 1, Auld discloses a method performed by one or more processing devices, comprising: 
responding to a presentation of a cast by presenting a plurality of digital participant signature strings in a cast array in RAM (random access memory) of a first processing device (Fig 3-6, 16, and paragraphs [32-39 42-43, and 48-49]; Auld discloses that the customer selects a celebrities’ autograph (interpreted as plurality of digital participant signature strings) for memorabilia with the option for a personalized message (interpreted as responding to a presentation).; 
arranging in RAM the digital participant signature strings within an electronic template in response to a user input via a graphic user interface (GUI) (Fig 9 and paragraphs [49-53]; Auld discloses that the website provides the customer the opportunity for a personalized message and the signee is provided a GUI/template to fulfill the customer’s request for a personalized message with the autograph.); 
Examiner notes Auld discloses in paragraphs [71-78] the structural elements such as the memory, input devices, and other elements to have the system function properly as claimed above in terms of the RAM, array, and processor.

Ganz teaches transferring the electronic template with the digital participant signature strings to a printer microprocessor in response to a command in the first processing device; and converting the electronic template with the digital participant signature strings to a physical display by printing onto a garment in response to a further command in the printer microprocessor (Paragraphs [30-32 and 66-70]; Ganz teaches that a customized shirt can be printed using graphics and other elements that the user wishes to have. This would be obvious to combine as Auld teaches that the autograph and memorabilia can be sent and printed on physical objects [67] and Ganz is specifically teaching that a customer can have a way to customize and produce physical shirts. It would further be obvious as having a physical object of the memorabilia is a way to have the autograph as a physical keepsake, hanging display, or other aspect (such as wearing the shirt to show everyone the autograph).).
Auld teaches a template system for a customer to select an autograph to have a personalized message that is able to be sent to be physically 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the autograph template system with customer customization options of Auld to include the ability for the memorabilia to be printed on shirts as taught by Ganz since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would recognize the results of the combination as predictable as the printed memorabilia on a shirt allows a customer to have a way to have the autograph as a physical keepsake, hanging display, or other aspect (such as wearing the shirt to show everyone the autograph), as well as Auld teaches that the memorabilia system provides an aspect of sending the autograph to be printed physically so having it on a shirt is obvious through motivation of Auld [67].
Therefore, from this teaching of Ganz, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the autograph template system with customer customization options of Auld to include the ability for the memorabilia to be printed on shirts as taught by Ganz for the purposes of the printed memorabilia on a shirt allows a customer to have a way to have the autograph as a physical keepsake, hanging display, or other aspect (such as 
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein in response to a participant input of a signature in RAM of a second processing device, said signature string is stored as a digital signature string in memory in a database storage in the first processing device (Paragraphs [35-42]; Auld teaches that the signature can be separately stored to allow for vector, as well as, the signature comprises a separate layer on the memorabilia object.).  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein the participant input of the signature in RAM of the second processing device is presented through a pointing processing device associated with the second processing device (Figs 7-11 and paragraphs [35-42 and 48-53]; Auld teaches that the celebrity has an interface/system to provide the signature for the customer. Examiner notes paragraphs [71-78] the structural elements such as the memory, input devices, pointer, and other elements to have the system function properly as claimed above in terms of the RAM, devices, and processor.).  
Regarding claim 4, the combination teaches the above-enclosed limitations;
Auld further discloses wherein the second processing device is in communication through a network with the first processing device, operative for transferring a copy of the digital participant signature string to the first processing device for storage in a database until the cast is presented in RAM (Figures 1, 16, and paragraphs [52-68]; Auld discloses the process for having the signature input by the celebrity, verified, and then sent from the celebrity device to the customer through a network transfer. Examiner notes that for the transfer to occur, one of ordinary skill in the art would recognize that the system would go through RAM, especially as Auld teaches that the autographed image is both saved for the customer and the celebrity. Further, Auld teaches the system structure including RAM and other aspects in paragraphs [71-78].).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein the cast is created in an array in RAM in a third processing device that is in communication through the network with the first processing device (Figs 1, 12, 16, and paragraphs [32-35 and 53-56]; Auld teaches the structure of the customer device (interpreted as first device), celebrity device (interpreted as second device), and the system server (interpreted as third device) that allows the transfer of customer 
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein in response to the presentation of digital participant signature strings in RAM selected in response to said cast array, creating an array of participant and associated royalty rates stored in the database storage for an accounts database (Fig 14, 15, and paragraphs [43-48 and 68-69]; Auld discloses that the system has a transaction element and earnings report for the celebrity to calculate different monetary aspects (order rate, average cost, time, and total earnings). This information is stored within the celebrities account for access to the earnings report (interpreted as the array and presentation through the accounts database).).  
Regarding claim 10, Auld discloses a method performed by one or more processing devices, comprising: 
responding to a presentation of a team roster by presenting a plurality of digital player signature strings in a roster array in RAM (random access memory) of a first processing device (Fig 3-6, 16, and paragraphs [32-39 42-43, and 48-49]; Auld discloses that the customer selects a celebrities’ autograph (interpreted as plurality of digital participant signature strings) for memorabilia with the option for a personalized message (interpreted as responding to a presentation).); 
arranging in RAM the digital player signature strings within an electronic template in response to a user input via a graphical user interface (GUI) (Fig 9 and paragraphs [49-53]; Auld discloses that the website provides the customer the opportunity for a personalized message and the signee is provided a GUI/template to fulfill the customer’s request for a personalized message with the autograph.); 
Examiner notes Auld discloses in paragraphs [71-78] the structural elements such as the memory, input devices, and other elements to have the system function properly as claimed above in terms of the RAM, array, and processor.
Auld teaches the above-enclosed limitations regarding an autograph memorabilia system where a customer selects an autograph with the option for a personalized message for the celebrity to sign, however, Auld does not specifically teach the transferring and converting of the digital element to a printer;
transferring the electronic template with the digital player signature strings to a printer microprocessor in response to a command in the first processing device; and converting the electronic template with the digital player signature strings to a physical display by printing onto a garment in response to a further command in the printer microprocessor (Paragraphs [30-32 and 66-70]; Ganz teaches that a customized shirt can be printed using graphics and other elements that the user wishes to have. This would be obvious to combine as Auld teaches that the autograph and memorabilia can be sent and printed on physical objects [67] and Ganz is specifically teaching that a customer can have a way to customize and produce physical shirts. It would further be obvious as having a physical object of the memorabilia is a way to have the autograph as a physical keepsake, hanging display, or other aspect (such as wearing the shirt to show everyone the autograph).).
Auld teaches a template system for a customer to select an autograph to have a personalized message that is able to be sent to be physically printed and Ganz teaches the specific aspect of printing physical shirts with customized customer options. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the autograph template system with customer customization options of Auld to include the ability for the memorabilia to be printed on shirts as taught by Ganz since 
Therefore, from this teaching of Ganz, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the autograph template system with customer customization options of Auld to include the ability for the memorabilia to be printed on shirts as taught by Ganz for the purposes of the printed memorabilia on a shirt allows a customer to have a way to have the autograph as a physical keepsake, hanging display, or other aspect (such as wearing the shirt to show everyone the autograph), as well as Auld teaches that the memorabilia system provides an aspect of sending the autograph to be printed physically so having it on a shirt is obvious through motivation of Auld [67].  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
wherein in response to a player input of a signature in RAM of a second processing device, said signature is stored as a digital player signature string in memory in a database in the first processing device (Paragraphs [35-42]; Auld teaches that the signature can be separately stored to allow for vector, as well as, the signature comprises a separate layer on the memorabilia object.).  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein the player input of the signature in RAM of the second processing device is presented through a pointing device associated with the second processing device (Figs 7-11 and paragraphs [35-42 and 48-53]; Auld teaches that the celebrity has an interface/system to provide the signature for the customer. Examiner notes paragraphs [71-78] the structural elements such as the memory, input devices, pointer, and other elements to have the system function properly as claimed above in terms of the RAM, devices, and processor.).  
Regarding claim 13, the combination teaches the above-enclosed limitations;
Auld further discloses wherein the second processing device is in communication through a network with the first processing device, operative for transferring a copy of the digital player signature string to the first processing device for storage in a database storage until a roster is presented in RAM (Figures 1, 16, and paragraphs [52-68]; Auld discloses the process for having the signature input by the celebrity, verified, and then sent from the celebrity device to the customer through a network transfer. Examiner notes that for the transfer to occur, one of ordinary skill in the art would recognize that the system would go through RAM, especially as Auld teaches that the autographed image is both saved for the customer and the celebrity. Further, Auld teaches the system structure including RAM and other aspects in paragraphs [71-78].).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein the sport team roster is created in an array in RAM in a third processing device that is in communication through the network with the first processing device (Figs 1, 12, 16, and paragraphs [32-35 and 53-56]; Auld teaches the structure of the customer device (interpreted as first device), celebrity device (interpreted as second device), and the system server (interpreted as third device) that allows the transfer of customer request to celebrity and completed signature to the customer where all three devices are connected through the network. Examiner notes that for the transfer to occur, one of ordinary skill in the art would recognize that the system would go through RAM, especially as Auld teaches that the autographed image is both saved for the customer and the celebrity. 
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein in response to a presentation of the digital player signature strings in RAM selected in response to said roster, directing an accounting module to identify a plurality of players associated with said selected digital player signature strings (Fig 14, 15, and paragraphs [43-48 and 68-69]; Auld discloses that the system has a transaction element and earnings report for the celebrity to calculate different monetary aspects (order rate, average cost, time, and total earnings). This information is stored within the celebrities account for access to the earnings report (interpreted as the array and presentation through the accounts database).).  
Claim 7, 8, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld et al [2013/0138967], hereafter Auld, in view of Ganz et al [2010/0162137], hereafter Ganz, further in view of Pollard et al [2007/0033048], hereafter Pollard.
Regarding claim 7, the combination teaches the above-enclosed limitations; 
wherein the first processing device presents a frequency array of a frequency of participant signature strings and a plurality of royalty rates strings in response to a request for a license fee calculation (Fig 14, 15, and paragraphs [43-48 and 68-69]; Auld discloses that the system has a transaction element and earnings report for the celebrity to calculate different monetary aspects (order rate, average cost, time, and total earnings). This information is stored within the celebrities account for access to the earnings report (interpreted as request for calculation).).
Auld teaches that the system has an earnings system that calculates an average rate of royalties for the celebrity based on the memorabilia signed, however, Auld does not specifically disclose that the calculation is based on a frequency royalty rate; 
Pollard teaches (paragraphs [24-32]) a similar customization system that allows for materials to be printed with customer customization that allows for royalty rates to be paid out on a per-unit basis (interpreted as frequency array). It would be obvious to combine as the combination teaches the earnings elements for the celebrities and the per-unit basis allows for a calculation that provides the celebrity a more knowledgeable basis for how many signatures/autographs are necessary for a certain financial goal.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the celebrity 
Therefore, from this teaching of Pollard, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the celebrity autograph customization with an earnings report system of the combination to include the ability for the royalties to be on a per-unit basis as taught by Pollard for the purposes of the earnings elements for the celebrities and the per-unit basis allows for a calculation that provides the celebrity a more knowledgeable basis for how many signatures/autographs are necessary for a certain financial goal.
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein the step of presenting a frequency array of digital participant signature strings in response to a request for the license fee calculation is followed by the step of: obtaining a royalty rate of each participant whose signature is stored as digital signature string; calculating in RAM a licensing fee for each participant based on the frequency in a frequency table and said royalty rate of each participant; and in response to said license fee calculation, communicating to a further processing device at a financial institution authorizing funds to transfer to each participant's account (Fig 14, 15, and paragraphs [43-48 and 68-69]; Auld discloses that the system has a transaction element and earnings report for the celebrity to calculate different monetary aspects (order rate, average cost, time, and total earnings). This information is stored within the celebrities account for access to the earnings report (interpreted as request for calculation). Further, Auld discloses that the system allows for the celebrity to set up direct deposit and other financial information so that funds are transferred upon completion or a scheduled basis (bi-weekly, monthly, etc). The teaching is in combination with Pollard that teaches the per-unit basis of the royalty rate (interpreted as frequency array).).  
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein the accounting module presents a frequency array of the digital player signature strings in response to a request for a license fee calculation (Fig 14, 15, and paragraphs [43-48 and 68-69]; Auld discloses that the system has a transaction element and earnings report for the celebrity to calculate different monetary aspects .
Auld teaches that the system has an earnings system that calculates an average rate of royalties for the celebrity based on the memorabilia signed, however, Auld does not specifically disclose that the calculation is based on a frequency royalty rate; 
Pollard teaches (paragraphs [24-32]) a similar customization system that allows for materials to be printed with customer customization that allows for royalty rates to be paid out on a per-unit basis (interpreted as frequency array). It would be obvious to combine as the combination teaches the earnings elements for the celebrities and the per-unit basis allows for a calculation that provides the celebrity a more knowledgeable basis for how many signatures/autographs are necessary for a certain financial goal.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the celebrity autograph customization with an earnings report system of the combination to include the ability for the royalties to be on a per-unit basis as taught by Pollard for the claimed invention is merely a combination of old elements and in the combination each element would have performed the function separately and one of ordinary skill in the art would recognize the results of 
Therefore, from this teaching of Pollard, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the celebrity autograph customization with an earnings report system of the combination to include the ability for the royalties to be on a per-unit basis as taught by Pollard for the purposes of the earnings elements for the celebrities and the per-unit basis allows for a calculation that provides the celebrity a more knowledgeable basis for how many signatures/autographs are necessary for a certain financial goal.  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Auld further discloses wherein the step of presenting a frequency array of digital player signature strings in response to a request for a license fee calculation is followed by the step of: obtaining the royalty rate of each player whose signature is stored as a digital signature string; calculating the licensing fee for each player based on a frequency in the frequency table and said royalty rate of each player; and in response to said calculation, communicating to a further processing device at a financial institution that funds are to be transferred to each player's account (Fig 14, 15, and .   
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld et al [2013/0138967], hereafter Auld, in view of Ganz et al [2010/0162137], hereafter Ganz, and Pollard et al [2007/0033048], hereafter Pollard, further in view of Mahn [2014/0238600].
Regarding claim 9, the combination teaches the above-enclosed limitations;
Ganz further teaches where the decal is applied to a physical object (Paragraphs [30-32 and 66-70]; Ganz teaches that a customized shirt can be printed using graphics and other elements that the user wishes to have. This would be combined with Auld that discloses the autograph and memorabilia can be sent and printed on physical objects [67].). 

Mahn teaches [31-38] a specific technique of decal printing onto objects (such as the shirt based on the combination). It would be obvious for one of ordinary skill in the art to combine the customization printing on shirts of the combination with the ability of the decal printing as the decal system allows for other items to be printed using the decal aspect for multiple items to be made (including other items such as footballs and other sports items).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shirt customization printing of the combination the ability for the printing to be done through decal as taught by Mahn as the combination is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the decal system allows for other items to be printed using the decal aspect for multiple items to be made (including other items such as footballs and other sports items).
.
Claim 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld et al [2013/0138967], hereafter Auld, in view of Ganz et al [2010/0162137], hereafter Ganz, further in view of Mahn [2014/0238600].
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Ganz further teaches wherein the step of converting the electronic template with the digital player signature strings to a physical display by printing onto a garment in response to a further command in the printer microprocessor is done by first printing a decal and applying the decal to the garment (Paragraphs [30-32 and 66-70]; Ganz teaches that a customized shirt can be printed using graphics and other elements that the user wishes to have. This would be combined with Auld that discloses the autograph and memorabilia can be sent and printed on physical objects [67].). 

Mahn teaches [31-38] a specific technique of decal printing onto objects (such as the shirt based on the combination). It would be obvious for one of ordinary skill in the art to combine the customization printing on shirts of the combination with the ability of the decal printing as the decal system allows for other items to be printed using the decal aspect for multiple items to be made (including other items such as footballs and other sports items).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shirt customization printing of the combination the ability for the printing to be done through decal as taught by Mahn as the combination is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the decal system allows for other items to be printed using the decal aspect for multiple items to be made (including other items such as footballs and other sports items).
  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Mahn further teaches where the decal is applied to a piece of sports equipment (Paragraphs [31-38]; Mahn teaches different sports equipment that the decal is applied including footballs (interpreted as sports equipment).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heddings, Anthony “HTG Explains: How Does a CPU Actually Work”, How-To Geek, 28 February 2020, accessed December 12, 2020 https://www.howtogeek.com/367931/htg-explains-how-does-a-cpu-actually-work/#:~:text=To ;
“Reading: Random Access Memory”, Lumen, accessed December 12, 2020 https://courses.lumenlearning.com/zeliite115/chapter/reading-random-access-memory/#%E2%80%A6 ;
Cheriam [6,203,887] (decal printing for shirts);
Waters et al [9,558,416] fantasy sports league and other autograph elements with licensing revenue elements);
Niimi et al [2005/0182508] (using embroidery with all the structural elements (ram, pointer, etc) to discuss and teach the method of taking an image and printing/embroidery on shirt);
Dovrath [2009/0112680] (good prior art from abandoned parent application 14/624768);
Stuckey et al [5,649,013] (royalty rate tracking);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL R FISHER/Primary Examiner, Art Unit 3689